Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the following communications: the application filed on March 12, 2020.
Claims 1-20 are presented for Examination. Claims 1, 9,11, and 19 are independent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buuck et al (US 9,329,721).
Regarding independent claim 1, Buuck et al disclose that a system (Fig.1-Fig.6) for estimating parameters (Fig.6: 614; Noise, TOUCH SIGNAL) of an electromagnetic load (Fig. 4: 404, and 406) comprising:
an input (Fig.6: 104,106) for receiving an input excitation signal (Fig. 6: TOUCH SIGNAL) to the electromagnetic load;
a broadband content estimator (Fig. 1: 110) that identifies at least one portion of the input excitation signal having broadband content (Fig. 1:110 and col. 7, lns. 1-5 that “the interference Suppression module 110 may comprise components and signal lines present outside of the external memory 226.”); and
a parameter estimator (Fig.4: 214) that uses the at least one portion of the input excitation signal to estimate and output one or more parameters of the electromagnetic load (Fig. 4: 404, and 406).

Regarding claim 2, Buuck et al disclose that wherein the at least one portion of the input excitation signal is a beginning of a transient of the input excitation signal (Fig. 6:616;624).

Regarding claim 3, Buuck et al disclose that wherein the at least one portion of the input excitation signal is an end of a transient of the input excitation signal (Fig. 6: 616;626).

Regarding claim 4, Buuck et al disclose that wherein the broadband content estimator (110) comprises a filter bank to determine spectral broadness of the input excitation signal at any portion of the input excitation signal (col. 8, lns. 9-23).

Regarding claim 5, Buuck et al disclose that wherein the electromagnetic load is a haptic transducer (Fig. 5: 106) and the input excitation signal is a haptic waveform for driving the haptic transducer (Fig. 6: 616).

Regarding claim 6, Buuck et al disclose that wherein the at least one portion of the input excitation signal comprises a beginning of the haptic waveform (Fig. 6:616;624).
Regarding claim 7, Buuck et al disclose that wherein the at least one portion of the input excitation signal comprises an end of the haptic waveform (Fig. 6:616;626).

Regarding claim 8, Buuck et al disclose that wherein the at least one portion of the input excitation signal comprises a beginning of the haptic waveform and an end of the haptic waveform (Fig. 6: 616).

Regarding claim 9, Buuck et al disclose that a system (Fig.1-Fig.6) for estimating parameters (Fig.6: 614; Noise, TOUCH SIGNAL) of an electromagnetic load (Fig. 4: 404, and 406) comprising:
an input (Fig.6: 104,106) for receiving an input excitation signal (Fig. 6: TOUCH SIGNAL) to the electromagnetic load;
a wideband content block (Fig. 1: 110) that adds wideband spectral content to the input excitation signal to create a modified input excitation signal (col. 8, lns.9-23); and
a parameter estimator (Fig.4: 214) that uses the modified input excitation signal to estimate and output one or more parameters of the electromagnetic load (Fig. 4: 404, and 406).

Regarding claim 10, Buuck et al disclose that wherein the electromagnetic load is a haptic transducer (Fig. 5: 106) and the input excitation signal is a haptic waveform for driving the haptic transducer (Fig. 6: 616).


Regarding claim 11, Buuck et al disclose that a method for estimating parameters (Fig.6: 614; Noise, TOUCH SIGNAL) of an electromagnetic load (Fig. 4: 404, and 406) comprising:
receiving an input excitation signal (Fig. 6: TOUCH SIGNAL) to the electromagnetic load;
identifying (col. 8, lns.9-23) at least one portion of the input excitation signal having broadband content (Fig. 1:110 and col. 7, lns. 1-5 that “the interference Suppression module 110 may comprise components and signal lines present outside of the external memory 226.”); and
using the at least one portion of the input excitation signal to estimate and output one or more parameters of the electromagnetic load (Fig. 4: 404, and 406).

Regarding claim 12, Buuck et al disclose that wherein the at least one portion of the input excitation signal is a beginning of a transient of the input excitation signal (Fig. 6:616;624).

Regarding claim 13, Buuck et al disclose that wherein the at least one portion of the input excitation signal is an end of a transient of the input excitation signal (Fig. 6: 616;626).

Regarding claim 14, Buuck et al disclose that wherein identifying at least one portion of the input excitation signal having broadband content comprises using a filter (110) bank to determine spectral broadness of the input excitation signal at any portion of the input excitation signal (col. 8, lns. 9-23).

Regarding claim 15, Buuck et al disclose that wherein the electromagnetic load is a haptic transducer (Fig. 6:616;624). and the input excitation signal is a haptic waveform (Fig. 6:622) for driving the haptic transducer.

Regarding claim 16, Buuck et al disclose that wherein the at least one portion of the input excitation signal comprises a beginning of the haptic waveform (Fig. 6:616;624).

Regarding claim 17, Buuck et al disclose that wherein the at least one portion of the input excitation signal comprises an end of the haptic waveform (Fig. 6:616;626).

Regarding claim 18, Buuck et al disclose that wherein the at least one portion of the input excitation signal comprises a beginning of the haptic waveform and an end of the haptic waveform (Fig. 6: 616).

Regarding independent claim 19, Buuck et al disclose that a method for estimating parameters (Fig.6: 614; Noise, TOUCH SIGNAL) of an electromagnetic load (Fig. 4: 404, and 406)   comprising:
receiving an input excitation signal (Fig. 6: TOUCH SIGNAL) to the electromagnetic load;
adding wideband spectral content (col. 8, lns.9-23) to the input excitation signal to create a modified input excitation signal; and
using the modified input excitation signal to estimate and output one or more parameters of the electromagnetic load (Fig. 4: 404, and 406).

Regarding claim 20, Buuck et al disclose that wherein the electromagnetic load is a haptic transducer (Fig. 5: 106) and the input excitation signal is a haptic waveform for driving the haptic transducer (Fig. 6: 616).

Response to Arguments
Applicant's arguments/remarks on pages 6-7, filed 06/22/2022 have been fully considered but they are not deemed to be sufficient to overcome such rejections of the prior art. All limitations of the claims are found or “fully met” by the references as shown in the rejections. Consequently, Applicants’ arguments are not convincing.
	First, the Examiner is not persuaded by Applicant’s arguments presented on pages 6-7 of the Remarks with respect to Buuck (US 9329721).
	The Examiner still considers the prior-art of Buuck clearly having all structures and components as claimed. Thus, all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims 1-20 and 27 are also capable of performing all the claimed intended use and/or desired functional language under plain meaning and broadest reasonable interpretation (BRI). Therefore, all the limitations as claimed are still met or anticipated by Buuck as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims 1-20 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
	Applicant argues that “Buuck fails to teach, either expressly or inherently, "a broadband content estimator that identifies at least one portion of the input excitation signal having broadband content," as recited in Claim 1 and as similarly recited in Claim 11”.
	Examiner respectfully disagree that because as shown In the Buuck’s Fig. 1:110 and col. 7, lns. 1-5 that “the interference Suppression module 110 may comprise components and signal lines present outside of the external memory 226.”.
	Applicant argues that Buuck fails to teach, either expressly or inherently, a "wideband content block that adds wideband spectral content to the input excitation signal to create a modified input excitation signal," as recited in Claim 9 and as similarly recited in Claim 19". 
	Examiner respectfully disagree that “"wideband content block that adds wideband spectral content to the input excitation signal to create a modified input excitation signal," as recited in Claim 9 and as similarly recited in Claim 19 ". Under BRI and plain meaning, the col. 8, and lns.9-23 shows the limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846